Per Curiam:

The claimed verbal warranty was not submitted to the jury as a basis for recovery. Consideration of this so-called warranty was permitted only as furnishing the occasion for the claimed rescission. If the contract were rescinded, as the defendant claimed, then the plaintiff could not recover. The question of rescission was properly submitted to the'jury as the sole defense to the action. This question was one of fact, and the verdict, which included a finding that the contract was rescinded, is abundantly sustained by the evidence.
There is nothing else in the case, and the judgment of the district court is affirmed.